MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                FILED
regarded as precedent or cited before any                        Oct 04 2016, 6:18 am

court except for the purpose of establishing                         CLERK
the defense of res judicata, collateral                          Indiana Supreme Court
                                                                    Court of Appeals
                                                                      and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Joel C. Wieneke                                           Gregory F. Zoeller
Wieneke Law Office, LLC                                   Attorney General of Indiana
Brooklyn, Indiana
                                                          Robert J. Henke
                                                          Abigail R. Recker
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of: A.K., A Child                           October 4, 2016
in Need of Services:                                      Court of Appeals Case No.
                                                          67A01-1605-JC-1111
J.K. (Father),                                            Appeal from the Putnam Circuit
Appellant-Respondent,                                     Court
                                                          The Honorable Joseph D. Trout,
        v.                                                Special Judge
                                                          Trial Court Cause No.
The Indiana Department of                                 67C01-1506-JC-68
Child Services,
Appellee-Petitioner.




Bradford, Judge.

Court of Appeals of Indiana | Memorandum Decision 67A01-1605-JC-1111 | October 4, 2016   Page 1 of 10
                                           Case Summary
[1]   On March 26, 2016, A.K. (“Child”) was determined to be a Child in Need of

      Services (“CHINS”) after Appellee-Petitioner the Department of Child Services

      (“DCS”) received a report which indicated that the Child may be the victim of

      abuse or neglect. Appellant-Respondent J.K. (“Father”) appeals from this

      determination, arguing that his due process rights were violated and that the

      juvenile court abused its discretion in admitting certain evidence during the

      fact-finding hearing. Concluding that Father has failed to establish that he

      suffered a violation of his due process rights or that the juvenile court abused its

      discretion in admitting the challenged evidence, we affirm the judgment of the

      juvenile court.



                            Facts and Procedural History
[2]   Father has a substantiated history with DCS dating back to 2004. At all times

      relevant to the instant appeal, Father and A.P. (“Mother”) were engaged in a

      romantic relationship. Father and Mother (collectively, “Parents”) have a

      number of children together, including Child who was born in June of 2015. At

      the time Child was born, Parents were parties to an ongoing CHINS case

      involving their other children. The other children had previously been removed

      from Parents’ home and were placed in a relative foster care.


[3]   On June 18, 2015, after learning that Mother had become pregnant with and

      given birth to Child, DCS personnel, accompanied by law enforcement and the


      Court of Appeals of Indiana | Memorandum Decision 67A01-1605-JC-1111 | October 4, 2016   Page 2 of 10
      therapist assigned to work with Parents in the ongoing CHINS case, went to the

      family’s residence to conduct a child-welfare check. DCS personnel had

      previously attempted to conduct a child-welfare check on June 15, 2015, but

      neither Father nor Mother would answer the door. Prior to arriving at Parents’

      home, DCS personnel obtained an emergency order to remove Child from

      Parents’ home. This decision was made due to Parents non-compliance with

      the services offered and lack of progress made in the ongoing CHINS case,

      which resulted in a failure to remedy the reasons for the removal and continued

      custody of Parents’ other children.


[4]   After DCS personnel arrived at Parents’ home, DCS personnel observed Father

      remove a gun from a cabinet. While still in possession of the gun, Father

      barricaded himself in a room with Mother and Child. An approximately

      fifteen-hour standoff between law enforcement officials and Parents followed,

      during which time Parents remained inside their residence with Child. At some

      point during the standoff, Mother became belligerent and refused to cooperate,

      and Father indicated that he planned to carry out “suicide by cop” stating that

      he had “six rounds and one for the Chief of Cloverdale.” Appellant’s App. Vol.

      2 p. 15. Eventually, Parents exited their residence and surrendered to law

      enforcement on the condition that Child would be released to Mother after

      being examined at a local hospital. Father was then arrested on preliminary

      charges of resisting law enforcement and neglect of a dependent.


[5]   On June 22, 2015, DCS filed a petition alleging that Child was a CHINS. Also

      on June 22, 2015, the juvenile court held an initial/detention hearing. At the

      Court of Appeals of Indiana | Memorandum Decision 67A01-1605-JC-1111 | October 4, 2016   Page 3 of 10
      conclusion of this hearing, the juvenile court ordered that Child shall remain in

      the home with Mother provided that (1) Father have no contact with Mother or

      Child, (2) no one shall be allowed to provide care for Child unless that person

      has been approved by DCS, and (3) in order to protect the privacy of Child, the

      parents not post information about the case on social media or other internet

      sites.


[6]   The juvenile court conducted a two-day fact-finding hearing on December 8,

      2015, and January 26, 2016, after which it adjudicated the Child to be a

      CHINS. The juvenile court subsequently held a dispositional hearing after

      which it ordered Father to participate in certain services. This appeal follows.



                                 Discussion and Decision
                                            I. Due Process
[7]   Father contends that his due process rights were violated when the juvenile

      court issued an emergency order allowing for the Child’s removal from his and

      Mother’s care. “Due process protections bar state action that deprives a person

      of life, liberty, or property without a fair proceeding.” In re G.P., 4 N.E.3d

      1158, 1165 (Ind. 2014) (internal quotation omitted). “Due process requires ‘the

      opportunity to be heard at a meaningful time and in a meaningful manner.’” In

      re K.D., 962 N.E.2d 1249, 1257 (Ind. 2012) (quoting Mathews v. Eldridge, 424

      U.S. 319, 333 (1976)). The Indiana Supreme Court has previously held that the

      process due in a CHINS adjudication turns on the balancing of the three factors

      set forth in Mathews: (1) the private interests affected by the proceeding; (2) the
      Court of Appeals of Indiana | Memorandum Decision 67A01-1605-JC-1111 | October 4, 2016   Page 4 of 10
      risk of error created by the State’s chosen procedure; and (3) the countervailing

      governmental interest supporting use of the challenged procedure. Id. (citing

      Mathews, 424 U.S. at 335); see also In re C.G., 954 N.E.2d 910, 917 (Ind. 2011).


[8]   With respect to emergency orders for removal of a child from her parents’ care,

      Indiana Code section 31-32-13-7 provides as follows:

              If:
                     (1) the juvenile court determines on the juvenile
                     court’s review of the record that an emergency exists;
                     or
                     (2) the moving party demonstrates by sworn
                     testimony or affidavit that an emergency exists;
              the juvenile court may issue an emergency order without a
              hearing.


      (Emphasis added). On appeal, Father argues only that the juvenile court erred

      in issuing the emergency order because the moving party, i.e., DCS, did not

      demonstrate by sworn testimony or affidavit that an emergency existed. Father,

      however, makes no argument as to whether the juvenile court determined that

      an emergency existed after reviewing the court’s record.


[9]   Review of the record demonstrates that the special judge assigned to preside

      over the underlying CHINS proceedings allowed Father to question the judge

      who granted the emergency order (“the emergency hearing judge”) during the




      Court of Appeals of Indiana | Memorandum Decision 67A01-1605-JC-1111 | October 4, 2016   Page 5 of 10
second day of the evidentiary hearing.1 The record reveals that upon being

questioned by Father as to why he issued the emergency order, the emergency

hearing judge explained as follows:


        On the grounds that your other children had already been
        removed, that you were refusing to let the DCS see the newborn
        baby, that the mother of the child -- they didn’t even know that
        she was pregnant, didn’t even know anything about it, and so
        there were great concerns that you had previously abused your
        other children, that maybe you might (indiscernible) this child as
        well.… I’m pretty sure that there was a lot of things going on at
        that time, [Father], but because you had already [had] your other
        children removed from your care, and that you had, I believe you
        were refusing to allow them to even have access to the child, that
        they came and asked about that, so I had at that time did say
        “yes” you know and we got that kind of problem going on[.]


Tr. p. 270. The emergency hearing judge further stated that at the time he

issued the emergency order, the problem was that “[n]o one knew whether we

were … fine or not because … you would not allow any kind of access to the

child.” Tr. p. 271. The emergency hearing judge’s answers to the questions

posed by Father indicate that he considered the court’s record, as contemplated

by Indiana Code section 31-32-13-7(1), in making the decision to grant the

emergency order.




1
   Although Father was represented by counsel during the evidentiary hearing, the record
indicates that Father requested permission to question the emergency hearing judge and a few
other witnesses whom he wished to call despite the fact that his counsel refused to call these
witnesses and engage in the line of questioning desired by Father.

Court of Appeals of Indiana | Memorandum Decision 67A01-1605-JC-1111 | October 4, 2016   Page 6 of 10
[10]   In addition, the record indicates that during his questioning of the emergency

       hearing judge, Father pressed the emergency hearing judge as to whether he felt

       the Child should be found to be a CHINS. When pressed by Father, the

       emergency hearing judge acknowledged that, while his opinion was not

       relevant as he was no longer the judge overseeing the case, he believed that the

       Child was a CHINS. When further pressed by Father as to why he held this

       opinion, the emergency hearing judge stated the following:


               Because you go through episodes of clarity. And also you go
               through episodes of madness. And you go up and down all over
               the place in your past history. You’ve had domestic abuse
               charges and allegations against you. You’ve had your one boy
               removed from you. You’ve had the other kids removed by me.
               And you know. There’s just a huge concern about your mental
               stability.


       Tr. p. 286. This statement further indicates the emergency hearing judge’s

       knowledge of the potential for an emergency situation when it issued the

       emergency order.


[11]   The emergency hearing judge’s testimony demonstrates that he considered

       information known to him from the court’s records before granting the

       emergency order. Thus, the emergency hearing judge satisfied the requirements

       of Indiana Code section 31-32-13-7. Further, in light of the emergency hearing

       judge’s testimony relating to what information he considered before granting

       the emergency order, we conclude that Father has failed to establish that the

       emergency hearing judge’s records relating to the family were insufficient to


       Court of Appeals of Indiana | Memorandum Decision 67A01-1605-JC-1111 | October 4, 2016   Page 7 of 10
       support his determination that an emergency existed which would justify an

       emergency order for removal of the Child from her parents’ care. Father,

       therefore, has also failed to establish that his due process rights were violated

       when the emergency hearing judge issued the emergency order.


                                  II. Admission of Evidence
[12]   Father also contends that the juvenile court abused its discretion in admitting

       certain evidence during the evidentiary hearing. For its part, DCS contends

       that the juvenile court did not abuse its discretion in this regard. Evidentiary

       determinations are committed to the juvenile court’s discretion, and we will

       reverse that determination only upon a showing of an abuse of discretion.

       Matter of J.L.V., Jr., 667 N.E.2d 186, 189 (Ind. Ct. App. 1996) (citing Columbian

       Rope Co. v. Todd, 631 N.E.2d 941, 943 (Ind. Ct. App. 1994), trans. dismissed).


[13]   Father argues that the juvenile court abused its discretion by admitting evidence

       of his prior DCS history and related criminal charges. Review of the record,

       however, demonstrates that Father, himself, introduced evidence relating to his

       prior history with DCS and of his related criminal charges. 2 It is well-

       established that “[a] party cannot complain of action he himself invites.” White

       v. State, 222 Ind. 423, 427, 54 N.E.2d 106, 107 (1944). Father, therefore, cannot




       2
        Father introduced this evidence during his direct examination of the emergency hearing judge
       and the Owen County Deputy Prosecutor.

       Court of Appeals of Indiana | Memorandum Decision 67A01-1605-JC-1111 | October 4, 2016   Page 8 of 10
       demonstrate that the juvenile court abused its discretion in allowing DCS to

       introduce substantially similar, if not identical, evidence.


[14]   Further, we have previously concluded that admission of evidence regarding a

       parent’s prior involvement with DCS, including evidence of prior CHINS

       proceedings involving other children, is in accordance with relevant statutory

       authority and the Rules of Evidence.3 Matter of J.L.V., Jr., 677 N.E.2d at 191.

       Evidence of Father’s prior history with DCS, including evidence relating to

       active CHINS cases involving the couple’s other children and a lack of progress

       made by Father in those cases, is relevant to the instant concerns surrounding

       whether the Child is a CHINS. Specifically, this evidence is relevant because it

       demonstrates that Father has engaged in a pattern of child abuse and neglect

       and that concerns relating to this pattern of abuse and neglect have yet to be

       rectified. For this additional reason, we conclude that the juvenile court did not

       abuse its discretion in allowing for the admission of evidence relating to

       Father’s prior history with DCS and his related criminal charges.


[15]   The judgment of the juvenile court is affirmed.




       3
         In the Matter of J.L.V., Jr., we considered whether admission of evidence of a parent’s prior
       involvement with DCS was in accordance to Indiana Code section 31-6-7-13 which was the
       predecessor of the current applicable code section, Indiana Code section 31-34-12-5. Seeing as
       the language of then-Indiana Code section 31-6-7-13 is substantially similar to the language of
       Indiana Code section 31-34-12-5, we see no reason why our conclusion in the Matter of J.L.V.,
       Jr. would not also apply to a consideration of admissibility of such evidence under Indiana Code
       section 31-34-12-5.

       Court of Appeals of Indiana | Memorandum Decision 67A01-1605-JC-1111 | October 4, 2016   Page 9 of 10
Pyle, J., and Altice, J., concur.




Court of Appeals of Indiana | Memorandum Decision 67A01-1605-JC-1111 | October 4, 2016   Page 10 of 10